                 Case 1:15-cv-05814-JPO-SDA Document 168 Filed 08/20/19 Page 1 of 2




Florida Office                              425 North Andrews Avenue                                  New York Office
                                                      Suite 2                                    J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                      Fort Lauderdale, FL 33301
Seth M. Lehrman *†                          _________________________                                   † Admitted in California
                                                                                             ◊ Admitted in District of Columbia
                                             Telephone (954) 524‐2820
Brittany N. Henderson *◊                                                                                   * Admitted in Florida
                                                Fax (954) 524‐2822                                     ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                       ⱡ Board Certified Civil Trial Lawyer



                                                August 20, 2019
       Via ECF
       Hon. Stewart D. Aaron, United States Magistrate Judge
       United States Courthouse
       Southern District of New York
       500 Pearl St.
       New York, New York 10007-1312

                  Re:   CMG Holdings Group, Inc. v. Joseph Wagner, et al.
                        15-cv-05814-JPO

       Dear Judge Aaron:

               Edwards Pottinger LLC (“EP”), former attorneys of record for Plaintiff and Third-Party
       Defendants, file this letter in response to the Order to Show Cause entered on August 13, 2019
       related to the Notice of Charging Lien (ECF No. 163) filed by EP.

              EP and the Stone Magnanini LLP firm, predecessor counsel for Plaintiff and Third-Party
       Defendants, have communicated with successor counsel for Plaintiff and Third-Party Defendants
       concerning the Notice of Charging Lien. On August 19, 2019, predecessor counsel and Plaintiff
       reached an agreement providing that predecessor counsel would withdraw the Notice of Charging
       Lien. Accordingly, predecessor counsel filed a Notice of Withdrawal of Charging Lien
       immediately before filing this letter. We also want to clarify that the charging lien was filed only
       on behalf of the undersigned firm and no lien was asserted by the Stone and Magnanini firm.

               Predecessor counsel respectfully submits that adjudication of the Notice of Charging Lien
       and its timeliness is not necessary given the withdrawal of the charging lien and the parties’
       agreement. However, predecessor counsel files this letter in response to and in compliance with
       the Order to Show Cause which directed EP to show cause why its Notice of Charging Lien
       “should not be stricken as untimely”.
      Case 1:15-cv-05814-JPO-SDA Document 168 Filed 08/20/19 Page 2 of 2
Hon. Magistrate Judge Stewart D. Aaron
August 20, 2019
Page 2


        EP maintains that it placed the parties and the Court on notice and reserved its right to
assert a charging lien for costs by so specifying in a stipulation for substitution of counsel and a
motion to withdraw. A Stipulation for Substitution of Counsel (ECF No. 110) filed by Plaintiff
and Third-Party Defendants and predecessor counsel and successor counsel provided in material
part that:

       “neither of the Withdrawing Attorneys are asserting any charging or retaining lien
       or are seeking, or will ever seek, a claim for equitable relief under a theory of
       quantum merit related to their representation of Plaintiff and Third-Party
       Defendants in this action, except that Withdrawing Attorneys hereby reserve the
       right to make such a claim for expenses reasonably incurred to date only.”
       (emphasis added)

Likewise, predecessor counsel had filed a Letter Motion to Withdraw (ECF No. 107) in which it
expressly stated that “both firms retain liens for costs and expenses.” Accordingly, EP maintains
that through the stipulation (ECF No. 110) and its motion (ECF No. 107) that it had timely and
properly reserved its right to assert a charging lien for costs only and that the Notice of Charging
Lien (ECF No. 163) was timely.



                                                     Very truly yours,
                                                     Seth Lehrman
                                                     Seth Lehrman


cc:    Kevin O’Connor, Esq. (Via ECF)
       Scott Matthews, Esq. (Via ECF)
       David Stone, Esq. (Via ECF)




              425 North Andrews Avenue, Suite 2, Fort Lauderdale, Florida 33301
                       Office: 954-524-2820 | Facsimile: 954-524-2822
